As filed with the Securities and Exchange Commission on November 19, 2010 Registration No. 333-165876 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO FORM S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES BIGELOW INCOME PROPERTIES, LLC (Exact name of registrant as specified in governing instrument) Missouri 27-1591481 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 4801 Main Street, Suite 1000 Kansas City, MO64112 (816) 983 8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CT Corporation System 120 South Central Avenue, Suite 400 Clayton, MO 63105 (314) 863-5545 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Charles Christian Kirley, Esq. Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, MO64112 (816) 983 8000 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of the Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[ ] If delivery of this Prospectus is expected to be made pursuant to Rule 434, check the following box.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] This Pre-Effective Amendment No. 2 consists of the following: 1.The Registrant’s revised form of Prospectus in final form (subject to additional comments) dated November 19, 2010, which supersedes all prior versions. 2.Part II, included herewith. 3.Signature, included herewith. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine. The information in this Prospectus is not complete and may be changed. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. DATED NOVEMBER 19, 2010 Prospectus BIGELOW INCOME PROPERTIES, LLC Up to 5,000,000 Limited Liability Company Shares, $10.00 per Share – Maximum Offering 100,000 Limited Liability Company Shares, $10.00 per Share – Minimum Offering There is a 200 Share - $2,000.00 minimum investment requirement. Bigelow Income Properties, LLC (the “Company”) is a Missouri limited liability company formed December 1, 2009 to engage in the direct acquisition of non-leveraged real estate properties.The Company currently does not own any properties and has not yet committed to any acquisitions. The Company’s primary investment objectives are to: (1) yield a steady rate of return from investments, (2) preserve Shareholder capital, and (3) generate and distribute cash flow from operations to Shareholders. The Offering: Price to Public Selling Commissions (1) Proceeds to Company Per Share N/A Total Minimum N/A Total Maximum N/A (1) No commissions will be paid from proceeds.(2)Until invested or utilized for expenses, all proceeds (including those allocated to reserves) will be invested in Government securities and cash items. There are minimum investor suitability standards.See “INVESTOR SUITABILITY STANDARDS” BEGINNING ON OF THIS PROSPECTUS. The Shares are unlisted and illiquid.The Company plans to pursue a listing as soon as possible.No public market for the Shares exists, and, even if the Shares are ever listed, none may develop. (See 4 G5) Risk Factors:There is a high degree of risk associated with investing in the Shares. An investor should purchase the Shares only if the investor can afford a complete loss of his, her or its entire investment.See “RISK FACTORS” BEGINNING ON OF THIS PROSPECTUS for a discussion of certain factors that should be considered in connection with an investment in the shares offered hereby.The most significant risks include the following: (i) the Company is a “blind pool” issuer, (ii) there is no operating history, (iii) investors have no management rights and only limited voting rights, (iv) no public market for the Shares exists, and none may develop, (v) investors will be subject to all risks inherent in owning and operating real estate, (vi) there are material income tax risks associated with the offering, (vii) theuse of proceeds as anticipated is not assured and (viii) there are transactions between the Company and its affiliates that may involve conflicts of interest. This offering is self-underwitten, and the Company will use its best efforts to sell the Shares by presenting this Prospectus and any supplemental sales materials identified hereinto potential investors and their advisors.No arrangements have been made or agreements reached with anyone to sell the Company’s securities. If this should change, the Company will file an amendment to its registration statement that provides the name(s) of the broker-dealer(s), describes the relationship between the Company and such broker-dealer(s) and identifies the broker-dealer(s) as underwriter(s). Unless terminated on December 31, 2011 for failure to sell $1,000,000 of Shares for cash or in-kind consideration or get the Shares listed on an exchange, the offering will remain open until December 31, 2012.Subscription proceeds will be held in trust for each investor’s benefit by UMB Bank, N.A. until released to the Company.If the Company does not sell $1,000,000 of Shares or get the Shares listed on an exchange prior to December 31, 2011, the Company will stop selling Shares, and each investor’s escrowed funds, including interest, will be returned within ten days.For purposes hereof, the term “exchange” means any recognized securities market or regulated quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities and is intended to include the OTC Bulletin Board and Pink Sheets. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if the Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The use of forecasts in this offering is prohibited. Any representations to the contrary and any predictions, written or oral, as to the amount or certainty of any present or future cash benefit or tax consequence which may flow from an investment in the Shares is not permitted. The date of this Prospectus is November 19, 2010 TABLE OF CONTENTS INVESTOR SUITABILITY STANDARDS 1 Minimum Suitability Standards 1 Suitable Investors 1 Minimum Purchase Amount 2 IRA Investors 2 ERISA Investors 2 Blue Sky Requirements 2 Subscription Agreement Warranties 2 Subscription Procedure 3 RESTRICTIONS IMPOSED BY THE USA PATRIOT ACT AND RELATED ACTS 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 4 PROSPECTUS SUMMARY 4 The Company 4 The Sponsors And Managers 5 Risk Factors 5 Terms of the Offering 6 Policy with Respect to Leverage 7 Estimated Use of Proceeds 7 Compensation of the Directors and their Affiliates 8 Conflicts of Interest 9 Prior Performance Summary 10 Investment Objectives and Criteria 10 Income Tax Considerations 11 Distributions 11 Capital Accounts 11 No Redemption of Shares 11 No Restrictions on Sale and Transfer of Shares 11 Summary of Company’s Operating Agreement 12 ERISA Information 12 Additional Information 13 Subscriptions 13 RISK FACTORS 13 This Is A Blind Pool Offering, So Investors Will Not Have The Opportunity To Evaluate The Company’s Investments Before TheCompany Makes Them 13 Due To A Lack Of Operating History, Investors Will Not Have The Opportunity To Evaluate The Company’s Prior Performance 13 Investors Will Have No Certainty Regarding A MarketFor The Shares 14 Investors WIll Have No Certainty That The Shares Can Be Listed 14 Investors Will Have No Certainty Regarding A Trading Price For The Shares 14 The Price For Shares For The Shares Was Determined Arbitrarily And May Not Reflect The Actual Value Of The Company 14 Investors May Not Rely On Contributions From Management To Provide Capital For The Company 14 Investors Will Have No Certainty Regarding Distributions From The Company 14 There Is No Assurance That Any Investment Will Be Recovered On A Dissolution Of The Company 14 Any Exercise Of Rights Under The Initial Warrant Will Dilute The Equity Position Of And Returns Payable To Other Shareholders 14 There Is No Assurance That Any Suitable Investments Will Be Located By The Company 15 If Suitable Investments Are Identified, There May Be Delays in Acquiring Those Investments 15 If Suitable Investments Are Identified, There May Be Reporting Requirements That Prevent Acquiring Those Investments 15 i If The Company Is Required To Register Under TheInvestment Company Act, The Company Will Not Be Able To OperateAs Anticipated 15 A Lack Of Detailed Information At The Time Decisions Must Be Made By The Company May Result In Uninformed Decisions ByTheCompany The Specific Independent Advisors, Consultants And Other Third-Party Professionals That The Directors May Rely On In ConnectionWithTheir Evaluation OfProposed Investment Properties Have Not Yet Been Identified, Investors Will Not Have The Opportunity ToEvaluate The Company’s Choice Of Such Advisors Prior To Making An Investment 16 Competition For Investors May Prevent The Company From Raising Funds 16 There Is No Assurance Concerning The Company’s Ability To Raise Adequate Funds Or Diversify Its Investments 16 Competition For Properties From Unrelated Parties May Prevent The Company From Making Investments 16 Competition With Affiliates May Reduce Available Properties, Tenants And Purchasers Of Properties 16 Property Management By Affiliates May Result Conflicts Of Interest In Dealing With Tenants 17 Restrictions on Changes in Control May Prevent the Company From Attracting Qualified Management 17 Restrictions On Changes In Control May Prevent The Company From Attracting Investors 17 Economic Trends May Negatively Impact The Company's Performance 18 Government Policies May Negatively Impact The Company’s Performance 18 The Need To Use Of Leverage May Negatively Impact The Company’s Performance 18 Uninsured Losses May Negatively Impact The Company’s Performance 18 Losses Associated With Casualties May Negatively Impact The Company’s Performance 18 Losses Associated With Condemnations May Negatively Impact The Company’s Performance 19 Any Tenant’s Failure To Pay Rent Will Negatively Impact The Company’s Performance 19 Termination Of Defaulted Leases May Negatively Impact The Company’s Performance 19 Special Purpose Leases May Negatively Impact The Company’s Performance 19 Bankruptcy Proceedings Involving Tenants May Negatively Impact The Company’s Performance 19 Recharacterization Of Net Leases In Bankruptcy As Not “True Leases” Will Negatively Impact The Company’s Performance 19 Participation InJoint Ventures May Negatively Impact The Company’s Performance 19 Risks Associated WithCo-Tenancy Arrangements That Otherwise May Not Be Present In Non-Cotenancy Real Estate Investments May Negatively Impact The Company’s Performance 20 If The Company Incurs Environmental Liabilities, The Company’s Performance Will Be Negatively Impacted 20 Existing Limitations On Director Liability May Limit Investors’ Remedies 21 The Company’s Uncertain Compensation Structure Limits Investors’ Ability To Assess Expected Expenses Of The Company 21 Compensation To Management Will Reduce Distributable Amounts 21 Conflicts Resulting From Time Allocation Could Impair The Company’s Operations 22 Conflicts From Using Same Legal Counsel Could Impair Continuity Of Legal Representation 22 Cash Reserves May Not Be Adequate 22 Dependence On Key Personnel Could Impair The Company’s Operations 22 There Are Potential Tax Risks Associated With Income And LossAllocations That Could Result In Greater Than Anticipated Tax Liabilities 22 There Are Potential Tax Risks Associated With Disallowance of DeductionsThat Could Result In Greater Than Anticipated Tax Liabilities 22 There Are Potential Tax Risks Associated With IRS Challenges To Expense Characterizations That Could Result In Greater Than Anticipated Tax Liabilities 22 There Are Potential Tax Risks Associated With Limits On The Deductibility Of Losses That Could Result In Greater Than Anticipated Tax Liabilities 22 There Is A Risk That IRS Audits Of The Company May Trigger Individual Audits That Could Increase Expenses For Investors And That Could Result In Greater Than Anticipated Tax Liabilities 23 There Is A Risk That Certain Investors May Incur UBTI, Which Could Result In Greater Than Anticipated Tax Liabilities 23 There Is A Risk That Tax Law And Policy May Change, Which Could Result In Greater Than Anticipated Tax Liabilities 23 There Is A Risk That The Expense Of Reporting Tax Items On Personal Returns Will Exceed Any Benefits Derived From The Company 23 ii Investors Will Have No Certainty Regarding The Tax Status Of The Company As A Partnership, Which Could Result In Greater Than Anticipated Tax Liabilities 23 Investors Will Have No Certainty Regarding Tax Consequences Of Trading Of Shares, Which Could Result In Greater Than Anticipated Tax Liabilities 23 Classification Of Investors’ Returns As Passive Activity Income May Limit Investors’ Ability To Currently Deduct Losses Or Claim Federal Income Tax Credits Associated With An Investment, Which Could Result In Greater Than Anticipated Tax Liabilities 24 An IRS Audit Could Result In Adjustments To Company Allocations Of Income, Gain, Loss And Deduction Causing Additional Tax Liability To Shareholders 24 Investments In Real Property Located Outside The United States May Negatively Impact The Company’s Performance 24 Investors Will Have No Certainty That TheCompany’s Shares Will Qualify As “Publicly Offered Securities” Under ERISA, Which Could Result In Greater ThanAnticipated Tax Liabilities If They Are Not 24 Section 1031 Tenant-in-Common Transactions May Cause The Company To Incur Additional Expenses And Impair Its Performance 25 Audits Triggered By Section 1031 Tenant-in-Common Transactions May Cause Increased Tax Liability 25 Changes In Tax Law Or Policy Related To Section 1031 Tenant-in-Common Transactions May Cause Such Transactions To Lose Value 25 TERMS OF THE OFFERING 25 USE OF PROCEEDS 27 CAPITALIZATION OF THE COMPANY 29 CAPITAL CONTRIBUTION OF THE DIRECTORS 29 MANAGEMENT 30 Current Director of the Company 30 Post IPO Date Independent Directors 30 Officers 32 Source of Services 32 Terms of Directors of the Company 32 Committees of the Board of Directors of the Company 33 Shareholdings by Insiders 34 Management Decisions 34 Acquisition Process 34 Asset Management 35 Limitations on Liability of Directors and Officers 35 Standard Care of Care 35 Indemnification 35 Directors and Officers Insurance 36 Security Ownership of Certain Beneficial Owners and Management 36 Employees 37 Summary of Policies 37 Organizational Chart 39 COMPENSATION OF THE DIRECTORS AND THEIR AFFILIATES 40 Amounts Payable by the Company 40 Management Fee 40 Compensation of the Original Manager 40 Compensation of the Independent Board of Directors 41 Compensation of Officers, Employees and Agents 41 Incentive Participation by Directors and Others in Original Manager 41 Commissions and Other Transaction-Based Payments to Insiders 42 FEES AND COMPENSATION ARRANGEMENTS WITH NONAFFILIATES 43 CONFLICTS OF INTEREST 44 Conflicts Arising as a Result of The Company’s Directors’ Legal and Financial Obligations to Other Enterprises 44 Conflicts Arising From The Company’s Directors’ Allocation of Time Between Us and Other Activities 44 All Amounts Paid to Directors by the Company Will Affect the Rate of Return Payable to Investors 45 Choice of Acquisitions and Loans by Directors 45 iii Potential Conflicts if The Company Sells Company Assets to a Director or Its Affiliates 45 Potential Conflicts if The Company Purchases Company Assets From a Director or Its Affiliates 45 Lack of Separate Legal Representation 45 FIDUCIARY RESPONSIBILITY OF THE COMPANY’S DIRECTORS 46 Present State of the Law 46 Exculpation 46 Indemnification 46 PRIOR PERFORMANCE SUMMARY 47 INVESTMENT OBJECTIVES AND CRITERIA 47 General 47 Acquisition and Investment Policies 49 Investments in Real Property 49 Acquisition Criteria 51 Terms of Leases and Tenant Creditworthiness 52 Joint Venture Investments 53 Participation In Joint Ventures May Negatively Impacat The Company's Performance 53 Section 1031 Tenant-in-Common Transactions 53 Borrowing Policies 53 Disposition Policies 53 Disclosure Policies with Respect to Future Probable Acquisitions 54 Investment Limitations 54 Investment Limitations to Avoid Registration as an Investment Company 55 Change in Investment Objectives and Limitations 55 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 55 Overview 55 Liquidity and Capital Resources 55 Expenses Incurred and Reimbursement Obligations 56 Results of Operations 56 Proceeds of Sales 56 INCOME TAX CONSIDERATIONS 56 General Considerations 56 Classification as a “Partnership” 57 Shareholders, Not Company, Subject to Tax 58 Taxable Year and Method of Accounting 58 Individual Tax Returns 58 Basis” Limitation on Losses 58 At Risk” Limitation on Losses 59 Limitations on Deductibility of Passive Activity Losses 59 Limitations on Deductions 60 Deductibility of Fees and Other Expenses 60 Start-Up Expenditures 61 Construction Expenses 61 Allocations of Income and Losses 62 Adjustment to Capital Accounts 64 Tax Consequences of Contribution of Property 64 Treatment of Cash Distributions from the Company 64 Treatment of Gain or Loss on Disposition of Shares 65 Issuance of Additional Shares 66 Treatment of Gain or Loss on Sale of Property 67 Installment Sales 68 Installment Sales - Imputed Interest 68 Sale-Leaseback Transactions 69 Depreciation of Properties 69 Special Depreciation Rules for Tax-Exempt Use Property 71 Section 754 Election 71 Alternative Minimum Tax 72 iv Termination of Company for Tax Purposes 72 Tax Returns and IRS Audits 73 Federal Tax Penalties and Interest 74 Penalty for Negligence or Disregard of Rules or Regulations 74 Valuation Misstatement Penalty 74 Substantial Understatement Penalty 74 Reportable Transaction Understatement Penalty 74 Profit Motive 76 Investments in the Company by Qualified Plans and IRAs 76 Excess Business Holdings 77 State and Local Taxes 78 Social Security Benefits and Self-Employment Tax 78 NECESSITY OF PROSPECTIVE SHAREHOLDERS OBTAINING PROFESSIONAL ADVICE 79 DESCRIPTION OF SHARES 79 The Offering 79 Issuance of Shares 79 Market for Shares 80 Transfer Agent and Registrar 80 Additional Classes and Series of Shares 80 Distribution Policy 80 Voting Limitations 81 Restricted Changes in Control Provisions 81 Control By the Original Shareholder 82 Staggered Board of Directors 82 Number of Directors; Removal; Filling Vacancies 82 Inability to Incur Acquisition Debt 82 Initial Warrant 82 Registration of Initial Warrant Shares 83 Sales of Shares by Affiliates 83 Restrictions on Roll-Up Transactions 83 SUMMARY OF LIMITED LIABILITY COMPANY OPERATING AGREEMENT 84 Limited Liability of Members 84 Voting Rights of the Members 84 Capital Contributions 85 Capital Account 86 Rights, Powers and Duties of Directors 86 Limitations on Borrowing 86 Distribution Policy 86 Meetings of Members 87 Offering Expenses 87 Administrative Expenses 87 Operating Expenses 87 Accounting and Reports 88 Tax Returns, Regulatory and Administrative Reports 88 Restrictions on Transfer 88 Withdrawal by a Director 88 Removal of a Director 88 Term of Company 88 Winding Up 89 Amendment 89 PRIVACY POLICY 90 Collection of Investor Information 90 Disclosure of Investor Information 90 Security of Member Information 90 PLAN OF DISTRIBUTION 90 No Finders To Be Utilized 91 v No Payments to Finders Unsolicited Orders 91 No Commitment to Purchase or Sell 91 No Financing of Purchases 91 Sales by the Company 91 Suitability Requirements 91 Investments by IRAs and Qualified Plans 91 Subscription Process 91 Subscription Escrow Account 93 HOW TO SUBSCRIBE 93 SUPPLEMENTAL SALES MATERIAL 94 LEGAL PROCEEDINGS 95 LEGAL MATTERS 95 EXPERTS 95 ADDITIONAL INFORMATION 95 GLOSSARY OF TERMS 95 INDEX TO FINANCIAL STATEMENTS F-1 EXHIBIT A - FORM OF SUBSCRIPTION AGREEMENT AND POWER OF ATTORNEY A-1 EXHIBIT B - FIRST AMENDED AND RESTATED OPERATING AGREEMENT B-1 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS II-1 vi INVESTOR SUITABILITY STANDARDS An investor should purchase Shares only if the investor has adequate financial means, is able to hold the Shares as a relatively long term investment, and does not anticipate any need for immediate liquidity. Minimum Suitability Standards - Even though it is the Company’s intention to eventually list the Shares, the Company has established minimum suitability standards for purchases of Shares from the Company due to the fact that the Shares will initially be an unlisted, illiquid investment and there may never be a market for the Shares even if they are listed.As such, the Company will require that investors have either: · a net worth (exclusive of home, furnishings and automobiles) of at least Seventy Thousand Dollars ($70,000.00) plus an annual gross income of at least Seventy Thousand Dollars($70,000.00); or · irrespective of annual gross income, a net worth of Two Hundred Fifty Thousand Dollars ($250,000.00) (determined with the same exclusions). In the case of sales to fiduciary accounts, it is recommended that such conditions be met by the fiduciary, by the fiduciary account or by the donor who directly and indirectly supplied the funds for the purchase of Shares. Each investor will be required to represent to the Company that: · the investor complies with the applicable standards; or · the investor is purchasing in a fiduciary capacity for an investor meeting such standards; or · the standards are met by a donor who directly or indirectly supplies the funds for the purchase of Shares. Several states have established suitability requirements that are more stringent than the standards that the Company has established and described above. Shares will be sold only to investors in these states who meet the special suitability standards applicable to those states. The Company will make reasonable inquiry to assure that every prospective investor complies with the investor suitability standards. The Company will not accept subscriptions from an investor if the investor is unable to represent in his, her or its subscription agreement that the investor meets such standards. Under the laws of certain states, transferees may be required to comply with the suitability standards set forth herein as a condition to substitution as a Shareholder in the limited liability company. The Company will require certain assurances that such standards are met before agreeing to any transfer of the Shares. An investor should purchase Shares only if the investor has adequate financial means, desires a relatively long term investment, and does not anticipate any need for immediate liquidity. Suitable Investors - Investment in the Shares involves certain risks and, accordingly, is suitable only for entities or individuals with adequate means. Due to the nature of the properties the Company plans to invest in and the structure of the Company, the Shares may be suitable for: · a pension or profit sharing plan; · an individual retirement account; · a simplified employee pension; and 1 · Investors seeking current cash distributions. (It is estimated that the first cash distribution will occur no later than the end of the first full calendar quarter following the release of investors’ funds from escrow.) All individuals and entities considering an investment in Shares should consult their own legal and/or financial advisor with respect to whether an investment in Shares is appropriate. Minimum Purchase Amount - There is a two hundred (200) Share – Two Thousand Dollar ($2,000.00) minimum investment required to purchase Shares from the Company.The Company must also sell at least $1,000,000 of Shares for cash or in-kind consideration and get the Shares listed on an exchange before December 31, 2011 or the offering will be terminated. For purposes hereof, the term “exchange” means any recognized securities market or regulated quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities and is intended to include the OTC Bulletin Board and Pink Sheets. IRA Investors - Shares may be purchased, transferred, assigned or retained by an Individual Retirement Account (“IRA”) established under Section 408 ofthe Internal Revenue Code of 1986, as amended from time to time (“Code”). An investor should be aware, however, that an investment in the Shares will not, in and of itself, create an IRA for the investor and that, in order to create an IRA, the investor must comply with the provisions of Section 408 of the Code. ERISA Investors - The Company’s investment objectives and policies have been designed to make the Shares suitable investments for employee benefit plans under current law. In this regard, ERISA, provides a comprehensive regulatory scheme for “plan assets.” The Directors will manage the Company so as to assure that an investment in the Shares by an employee benefit plan subject to ERISA or by a plan subject to the prohibited transaction provisions of Section 4975 of the Code or by an entity whose underlying assets include “plan assets” by reason of an employee benefit plan’s or plan’s investment in such entity (a “Benefit Plan Investor”), including tax-qualified pension and 401(k) plans and IRAs, will not, solely by reason of such investment, be considered to be an investment in the underlying assets of the Company so as to make the assets of the Company “plan assets.”See “RISK FACTORS - Investors Will Have No Certainty That TheCompany’s Shares Will Qualify As “Publicly Offered Securities” Under ERISA, Which Could Result In Greater Than Anticipated Tax Liabilities If They Are Not” at page 24 and “INCOME TAX CONSIDERATIONS - Investments in the Company by Qualified Plans and IRAs” at page 76. The Company will not allow the purchase of Shares with assets of any Benefit Plan Investor if the Company’s Directors (i) have investment discretion with respect to the assets of the Benefit Plan Investor in the Shares, or (ii) regularly give individualized investment advice that serves as the primary basis for the investment decisions made with respect to such assets. This prohibition is designed to prevent violation of certain provisions of ERISA and the Code. Blue Sky Requirements - If the Company qualifies Shares for sale in states which have established suitability standards and minimum purchase requirements different from those the Company has set for the offering in general or for the states described above, such suitability standards and minimum purchase requirements will be set forth in a supplement to this Prospectus. Subscription Agreement Representations and Warranties - The subscription agreement requires that each investor represent and warrant that: · the investor has received the Prospectus; · the investor meets the applicable suitability standards set forth in the Prospectus; · the investor is aware that the Company may reject the investor’s subscription; · the investor is aware that there may never be a public market for the Shares; 2 · the investor has been informed by the investor’s investment advisor or broker-dealer of all facts relating to lack of liquidity or marketability; · the investor understands the restrictions on transferability; · the investor has sufficient liquid assets to provide for current needs and personal contingencies or, if a trustee, that limited liquidity will not affect such trustee’s ability to make timely distributions; · the investor has the power, capacity and authority to make the investment; and · the investor is making the investment for the investor’s own account or the investor’s family’s or in the investor’s fiduciary capacity and not as an agent for another. The purpose of the representations and warranties is to ensure that investors fully understand the terms of the Company’s offering, the risks of an investment with the Company and that investors have the capacity to enter into a subscription agreement. The Company intends to rely on the representations and warranties in accepting each subscription. In any claim or action against the Company or the Company’s Directors by an investor or by the Company against the investor, the Company or the Company’s Directors may use the representations and warranties in the investor’s subscription against the investor as a defense or basis for seeking damages from the investor. Subscription Procedure - In order to subscribe for Shares, an investor must read carefully and execute the “FORM OF SUBSCRIPTION AGREEMENT AND POWER OF ATTORNEY” attached as Exhibit A to this Prospectus.For each Share subscribed, an investor must tender the sum of Ten Dollars ($10.00) per Share. RESTRICTIONS IMPOSED BY THE USA PATRIOT ACT AND RELATED ACTS In accordance with the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), the Shares offered hereby may not be offered, sold, transferred or delivered, directly or indirectly, to any “Unacceptable Investor,” which means anyone who is: · a“designated national,” “specially designated national,” “specially designated terrorist,” “specially designated global terrorist,” “foreign terrorist organization,” or “blocked person” within the definitions set forth in the Foreign Assets Control Regulations of the U.S. Treasury Department; · acting on behalf of, or an entity owned or controlled by, any government against whom the U.S. maintains economic sanctions or embargoes under the Regulations; · within the scope of Executive Order 13224 — Blocking Property and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or Support Terrorism, effective September 24, 2001; · subject to additional restrictions imposed by the following statutes or regulations and executive orders issued thereunder: the Trading with the Enemy Act, the Iraq Sanctions Act, the National Emergencies Act, the Antiterrorism and Effective Death Penalty Act of 1996, the International Emergency Economic Powers Act, the United Nations Participation Act, the International Security and Development Cooperation Act, the Nuclear Proliferation Prevent Act of 1994, the Foreign Narcotics Kingpin Designation Act, the Iran and Libya Sanctions Act of 1996, the Cuban Democracy Act, the Cuban Liberty and Democratic Solidarity Act and the Foreign Operations, Export Financing and Related Programs Appropriations Act or any other law of similar import as to any non-U.S. country, as each such act or law has been or may be amended, adjusted, modified or reviewed from time to time; or 3 · designated or blocked, associated or involved in terrorism, or subject to restrictions under laws, regulations, or executive orders as may apply in the future similar to those set forth above. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this Prospectus which are not historical facts may be considered forward-looking statements, including statements regarding the Company’s expectations, hopes, intentions, beliefs and strategies regarding the future. Forward-looking statements include statements regarding trends in the real estate market, estimates of future distributions to investors, estimates of the compensation to the Company’s Directors and estimates of the ability to acquire unleveraged real estate. Actual results may be materially different from what is projected by such forward-looking statements. Factors that might cause such a difference include unexpected changes in economic conditions and interest rates, the impact of competition and competitive pricing and downturns in the real estate markets. All forward-looking statements and reasons why results may differ included in the Prospectus are made as of the date hereof, and the Company assumes no obligation to update any such forward-looking statement or reason why actual results may differ. PROSPECTUS SUMMARY The following summary is qualified in its entirety by the more detailed information and financial statements appearing elsewhere in this Prospectus and supplements thereto.Investors should carefully consider the information set forth under “RISK FACTORS” beginning on page 13 prior to making a decision to acquire any of the Shares offered hereby.This Prospectus contains certain forward looking statements which involve risks and uncertainties.The Company’s actual results could differ materially from the results anticipated in these forward looking statements as a result of certain of the factors set forth in the following Prospectus Summary and elsewhere in this Prospectus.Capitalized terms not otherwise defined in this summary shall have the meanings set forth in the “GLOSSARY OF TERMS” beginning on page 95. The Company - The Company was formed as a Missouri limited liability company under the laws of the State of Missouri on December 1, 2009.The Company is expected to be treated as a partnership for tax purposes.See “INCOME TAX CONSIDERATIONS - Classification as a “Partnership” beginning on page 57.This is a “blind pool” offering.The Company currently does not own any properties and has not yet committed to any acquisitions.The Company’s principal executive offices are located at 4801 Main, Suite 1000, Kansas City, MO 64112. The Company’s objective is to provide a stable level of operating cash flow for distribution to Shareholders as well as to increase Shareholder value through prudent management of unleveraged real estate assets and diligent assessment of investments. The Company is NOT organized and will not operate as a real estate investment trust (“REIT”).As such, it is not subject to the rules and regulations governing REITs and is not entitled to any benefits exclusively available to REITS.To qualify as a REIT, and gain the advantages of being a pass-through entity (which is free from taxation at the corporate level), an organization must comply with the following Internal Revenue Code provisions: · Must be structured as a corporation, business trust, or similar association. · Must be managed by a board of directors, or trustees. · Its shares need to be fully transferable. · It must have a minimum of 100 shareholders. · It must pay dividends of at least 90% of the REITs taxable income. · No more than 50% of the REIT’s shares can be held by five or fewer individuals during the last half of each taxable year. · At least 75% of the REIT’s total investment assets must be in real estate. · It must derive at least 75% of its gross income from rents or mortgage interest. · It must have no more than 20% of its assets consist of stocks in taxable REIT subsidiaries. 4 As discussed in the Prospectus, the Company both has and lacks some of the characteristics required of a REIT.Before making any decision to invest in the Company, investors should read this entire memorandum, including all of its exhibits, and consult with their own investment, legal, tax and other professional advisors. The Sponsors And Managers - The sponsor and Original Manager of the Company is 2309 Holdings, LLC, a Missouri limited liability company.The sole member and manager of 2309 Holdings, LLC is Charles Christian Kirley. Mr. Kirley is a promoter of the Company, and a partner of the Company’s legal counsel, Husch Blackwell LLP in its Kansas City, Missouri office. The Original Manager shall remain in office no later than the date upon which the last of the following events occurs: the Shares are (i) registered with the Commission, (ii) listed on a nationally recognized exchange such as Amex or Nasdaq and (iii) legally available for sale to the public (“the IPO Date”).On the IPO Date (or at such earlier time as may be necessary or convenient in connection with the registration and/or listing process), the Original Shareholder will resign and appoint an Independent Board of Directors. Thereafter, until such time as the Company shall have raised capital in excess of One Hundred Million Dollars ($100,000,000.00), the members of the Board of Directors shall be appointed and/or removed by the Original Shareholder in its sole discretion.Since the maximum amount of this offering is only $50,000,000, the Original Shareholder will continue to be able to appoint and remove the members of the Board of Directors unless and until the Company raises more than an additional $50,000,000.It is the Company’s goal to raise capital in excess of One Hundred Million Dollars ($100,000,000.00) as soon as possible by way of additional equity offerings. Afterthe Company shall have raised capital in excess of One Hundred Million Dollars ($100,000,000.00), Directors may be removed, with or without cause, at any time pursuant to the terms of the Company’s operating agreement, which currently provides that after the Company has raised capital in excess of One Hundred Million Dollars ($100,000,000.00), the vote of more than seventy-five percent (75%) in interest of the total then issued and outstanding Shares shall be able to remove any Director and elect a replacement therefor. The Company’s operating agreement further provides that if such Shareholders intend to vote to remove a Director, they must provide the Director to be removed with notice thereof at least thirty (30) days prior to such action, which notice shall set forth the date upon which such removal is to become effective. The Company is manager-managed.The Directors of the Company (acting as managers within the meaning of the Missouri Limited Liability Company Act) will provide all internal management services.The Directors will also perform and/or coordinate the performance of strategic and day to day management for the Company with independent third party professionals. The Directors and such independent third-party professionals will provide all accounting and legal services, acquisition and development services, asset management, capital funding services, disposition of assets and administrative services.Where commercially advantageous, in an attempt to achieve continued stable operations of acquired properties, the Company will seek to engage independent third-party professionals that have a historic involvement with and working knowledge of the various properties acquired by the Company. Risk Factors - These securities are speculative, may not be suitable for all investors and are subject to certain risks, such as: · The Company is a “blind pool” issuer because it does not currently own any properties, and it has not committed to purchase any properties with the proceeds of this offering. · The Company has no operating history. · Investors will have no rights to participate in management and will have only limited voting rights. · No public market for the Shares exists, and, even if the Shares are listed, none may develop. · Investors will be subject to all risks inherent in owning and operating real estate. 5 · The Company’s assets may be unavailable for acquisition on terms that will result in profitable operations while they are held, or result in adequate proceeds when the Company’s assets are sold or refinanced. · Investors will be subject to the risks associated with any use of leverage to acquire or improve the Company’s assets, operate the Company or otherwise, and in meeting ongoing debt service obligations. · There will be risks associated with acquiring and managing the Company’s assets in different locations throughout the United States. · There will be significant reliance on the Directors, affiliates and other chosen third-party advisors and professionals to conduct a viable business, with no assurance of performance and limited conflict of interest resolution procedures. · An Initial Warrant for five million (5,000,000) Shares has been issued to the Original Shareholder.The exercise price for the Shares to be sold pursuant to the Initial Warrant is $0.0001 per Share.EXERCISE OF THE INITIAL WARRANT WILL BE DILUTIVE OF THE EQUITY POSITION OF AND RETURNS PAYABLE TO OTHER SHAREHOLDERS. · There could be an allocation of taxable income to investors in excess of cash distributions to investors from the Company. · There is no guaranty of cash distributions from the Company to investors at any time. Investors should purchase these securities only if they can afford a complete loss of their investment.See “RISK FACTORS” beginning at page 13.Neither the Commission nor any state securities authority has approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus. Any representation to the contrary is a criminal offense. Terms of the Offering - The offering consists of up to five million (5,000,000) Limited Liability Company Shares at Ten Dollars ($10.00) per Share for a maximum offering of Fifty Million Dollars ($50,000,000.00).There is a two hundred (200) Share – Two Thousand Dollar ($2,000.00) minimum investment required to purchase Shares from the Company.The Company must also sell at least $1,000,000 of Shares for cash or in-kind consideration and get the Shares listed on an exchange before December 31, 2011 or the offering will be terminated. For purposes hereof, the term “exchange” means any recognized securities market or regulated quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities and is intended to include the OTC Bulletin Board and Pink Sheets.See “INVESTOR SUITABILITY STANDARDS” BEGINNING ON OF THIS PROSPECTUS.This offering is self-underwitten, and the Company will use its best efforts to sell the Shares by presenting this Prospectus and any supplemental sales materials identified herein to potential investors and their advisors.No arrangements have been made or agreements reached with anyone to sell the Company’s securities.All fees and commissions owed to advisors and/or brokers in connection with the purchase of Shares shall be the sole responsibility of the investor.The Company will not be responsible for or pay any sales commissions or fees. Unless terminated on December 31, 2011 for failure to sell $1,000,000 of Shares or get the Shares listed on an exchange, the offering will remain open until December 31, 2012. The Company has obtained an opinion of counsel that: (i) upon the issuance and delivery of the Shares in accordance with the terms set forth in the Registration Statement and this Prospectus, the Shares will be validly issued, and fully paid and non assessable limited liability company interests in the Company; and (ii) the Shareholders will not be obligated personally for any of the debts, obligations or liabilities of the Company, whether arising in contract, tort or otherwise, solely by reason of being a Shareholder of the Company, except that a Shareholder may be obligated to repay any funds wrongfully distributed to it. 6 Policy with Respect to Leverage - The Company anticipates that its acquisitions will consist entirely of stable, non-leveraged, income generating real estate properties; provided, however, non-recourse debt may be incurred in connection with the acquisition of Company assets if such debt is necessary for timing purposes and will be retired as soon as practicable by the sale of Shares.All other Company debt shall be solely for the purpose of meeting operating expenses or capital needs associated with the formation of the Company, registration or listing of the Company’s securities (including costs associated with the registration or listing of the Shares) or the operation, maintenance or improvement of the Company’s assets (and then only on a non-recourse basis and on terms that contemplate full payment of all principal and interest in the shortest commercially reasonable period practicable). The Company does not have a maximum leverage policy.The Company’s policy is to avoid leverage whenever possible, and when debt is necessary, to retire it as quickly as possible. If debt is incurred, Company assets will be pledged as collateral to the extent required by the Company’s lenders.This could include mortgages on properties as well as a pledge of any Government securities or cash items owned by the Company. Estimated Use of Proceeds - Subject to any legal limits, the funds derived from the sale of Shares will be used in the following priority to (i) reimburse the Original Manager and/or its sole member-manager, Charles Christian Kirley, for amounts advanced in connection with the formation or operation of the Company and/or the registration, listing and offering of the Shares, (ii) fund Company operations and/or repay operating debt, (iii) establish any required cash reserves, (iv) acquire what are believed by the Directors to be stable income producing properties and pay associated Acquisition Expenses and (v) if previously incurred for timing purposes in connection with the acquisition of the Company’s assets, retire acquisition debt.Until utilized for expenditures, all proceeds (including those allocated to cash reserves) will be invested in Government securities and cash items. Unless terminated on December 31, 2011 for failure to sell $1,000,000 of Shares for cash or in-kind consideration or get the Shares listed on an exchange, the offering will remain open until December 31, 2012.Subscription proceeds will be held in trust for each investor’s benefit by UMB Bank, N.A. until released to the Company.If the Company does not sell $1,000,000 of Shares or get the Shares listed on an exchange prior to December 31, 2011, the Company will stop selling Shares, and each investor’s escrowed funds, including interest, will be returned within ten days.For purposes hereof, the term “exchange” means any recognized securities market or regulated quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities and is intended to include the OTC Bulletin Board and Pink Sheets. The table below sets forth potential gross proceeds, expected expenses and the resulting cash available for investment in properties. Maximum Offering 5,000,000 Shares at $10 per Share (1) Minimum Offering 100,000 Shares at $10 per Share Dollar Amount % Dollar Amount % Gross Proceeds $ % $ % Leveraged Funds 0 0 0 0 Total Company Funds $ % $ % Less: Offering Expenses (2) 4
